Exhibit 10.1

 

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT, dated as of May 28, 2004 (this
“Amendment”), is entered into by and between Carriage Services, Inc., a Delaware
corporation (the “Company”), and each of the holders (the “Holders”) of the
Notes of the Company referred to in Recital B below.

 

RECITALS

 

A.                                   The Company and the Holders (or their
predecessors in interest) are parties to the Note Purchase Agreement dated as of
July 1, 1999, as amended by Amendment No. 1 dated as of November 6, 2000 (as the
same hereafter may be amended, supplemented or otherwise modified from time to
time, the “Agreement”; capitalized terms used herein that are not defined herein
and that are defined in the Agreement shall have the same meanings as therein
defined).

 

B.                                     The Holders constitute the registered or
beneficial holders of the 7.73% Senior Notes, Series 1999-A, of the Company, due
July 30, 2004, the 7.96% Senior Notes, Series 1999-B, of the Company due
July 30, 2006, and the 8.06% Senior Notes, Series 1999-C, of the Company due
July 30, 2008 (collectively, the “Notes”).

 

C.                                     As a result of a change in GAAP,
commencing with the financial reporting period ended March 31, 2004, the Trust
Convertible Preferred Securities are no longer reflected in the Company’s
consolidated balance sheet and have been replaced with the Trust Debentures on
the balance sheet.  The Company and the Holders have therefore agreed, subject
to the terms and conditions set forth herein, to amend the definition of
“Adjusted Consolidated Net Worth” in Schedule B to the Agreement to reflect the
addition to consolidated stockholders’ equity of either the Trust Convertible
Preferred Securities or the Trust Debentures, whichever is reflected on the
balance sheet in accordance with GAAP.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Holders hereby agree as follows:

 

Section 1.                                          Amendment.  The definition
of “Adjusted Consolidated Net Worth” set forth on Schedule B to the Agreement is
hereby amended in its entirety to read as follows:

 

“Adjusted Consolidated Net Worth” means, as of any date, consolidated
stockholders’ equity of the Company and its Restricted Subsidiaries on such
date, determined in accordance with GAAP, plus (without duplication) the amount
of outstanding Trust Convertible Preferred Securities or outstanding Trust
Debentures, as the case may be, that are reflected on the consolidated balance
sheet of the Company as of such date in accordance with GAAP, less the amount by
which outstanding Restricted Investments on such date exceed 15% of consolidated
stockholders’ equity of the Company and its Restricted Subsidiaries on such
date.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Effective Date.

 

2.1                                 Effective Date.  This Amendment shall become
binding upon the Company and each Holder upon its execution of a counterpart
hereof, subject to the condition that the following shall have been received by
each Holder on or before June 30, 2004:

 

(a)                                  counterparts of this Amendment executed by
the Company and the Required Holders;

 

(b)                                 written evidence that the execution,
delivery and performance by the Company of this Amendment have been duly
authorized by all requisite corporate action on the part of the Company; and

 

(c)                                  from March 31, 2004 until the foregoing
conditions have been satisfied, there shall have been no change in the financial
condition, operations, business or properties of the Company and its Restricted
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

No party to this Amendment may revoke its execution of this Amendment prior to
June 30, 2004, but this Amendment shall not be deemed effective until all of the
foregoing conditions have been satisfied (the date on which such conditions are
satisfied being herein referred to as the “Effective Date”).  The Holders
further acknowledge that the Company substituted the Trust Debentures for the
Trust Convertible Preferred Securities for purposes of calculating financial
ratios for the period ended March 31, 2004, as reflected in the Officer’s
Certificate for such period delivered pursuant to Section 7.2 of the Agreement,
and the Holders accept and agree to such treatment for such period.

 

Section 3.                                          Representations and
Warranties.

 

The Company represents and warrants, both on and as of the date hereof and on
and as of the Effective Date, to the Holders that:

 

3.1                                 The Company has all requisite corporate
power to execute, deliver and perform its obligations under this Amendment.  The
Company has duly executed and delivered this Amendment, and this Amendment
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms.

 

3.2                                 Neither the execution and delivery of this
Amendment by the Company, nor the consummation of the transactions contemplated
hereby, nor fulfillment of nor compliance with the terms and provisions hereof
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, or result in any violation of, or result in
the creation of any security interest, lien or other encumbrance upon any of the
properties or assets of the Company or any of its Subsidiaries pursuant to, the
charter or bylaws of the Company or any of its Subsidiaries, any award of any
arbitrator or any agreement, instrument, order, judgment, decree, statute, law,
rule or regulation to which the Company or any of its Subsidiaries is subject.

 

2

--------------------------------------------------------------------------------


 

3.3                                 Neither the nature of the business conducted
by the Company, nor any of its properties, nor any relationship between the
Company and any other Person, nor any circumstance in connection with the
transactions contemplated by this Amendment is such as to require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental body or any other Person
in connection with the execution and delivery of this Amendment or the
fulfillment of or compliance with the terms and provisions hereof. Without
limiting the generality of the foregoing, the execution and delivery of this
Amendment shall not require the consent or approval of or notice to any lender
or agent under the Company’s Credit Agreement dated August 4, 2003.

 

3.4                                 Upon the effectiveness of this Amendment, no
Event of Default or Default shall exist under the Agreement.

 

Section 4.                                          Miscellaneous.

 

4.1                                 This Amendment shall be construed in
connection with and as part of each of the Agreement and the Notes, and except
as modified and expressly amended by this Amendment, all terms, conditions and
covenants contained in the Agreement and the Notes are hereby ratified and shall
be and remain in full force and effect.

 

4.2                                 Any and all notices, requests, certificates
and other instruments executed and delivered after the execution and delivery of
this Amendment may refer to the Agreement and Notes without making specific
reference to this Amendment but, nevertheless, all such references shall include
this Amendment unless the context otherwise requires.

 

4.3                                 Other than as expressly set forth herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any Holder nor constitute a waiver of
any provision of the Agreement, the Notes or any other document, instrument or
agreement executed and delivered in connection with the Agreement.

 

4.4                                 The Company confirms its agreement, pursuant
to Section 15.1 of the Agreement, to pay all costs and expenses of the Holders
related to this Amendment and all matters contemplated by this Amendment.

 

4.5                                 This Amendment shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of Illinois, excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.

 

4.6                                 This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same document.  Delivery of this
Amendment may be made by telecopy of a duly executed counterpart copy hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment as of the day and year first above written.

 

 

CARRIAGE SERVICES, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Joseph Saporito

 

 

 

Joseph Saporito, Senior Vice President and
Chief Financial Officer

 

 

 

 

 

AIG ANNUITY INSURANCE COMPANY (Formerly
AMERICAN GENERAL ANNUITY INSURANCE
COMPANY)

 

 

 

 

 

MERIT LIFE INSURANCE CO.

 

 

AMERICAN GENERAL LIFE INSURANCE
COMPANY (successor by merger to
THE FRANKLIN LIFE INSURANCE COMPANY)

 

 

 

 

 

By:

AIG Global Investment Corp., investment adviser

 

 

 

 

 

 

 

 

By:

  /s/ Peter DeFazio

 

 

 

Peter DeFazio, Vice President

 

 

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY

 

 

 

 

 

By: David L. Babson & Company Inc. as Investment Adviser

 

 

 

 

 

 

 

 

By:

  /s/ Elisabeth A. Perenick

 

 

 

Elisabeth A. Perenick, Managing Director

 

 

 

 

 

 

 

 

C.M. LIFE INSURANCE COMPANY

 

 

 

 

 

By:

David L. Babson & Company Inc. as Investment
Sub-Adviser

 

 

 

 

 

 

 

 

By:

  /s/ Elisabeth A. Perenick

 

 

 

Elisabeth A. Perenick, Managing Director

 

 

4

--------------------------------------------------------------------------------


 

 

BAYSTATE HEALTH SYSTEMS INC.

 

 

By:

David L. Babson & Company Inc. as Investment Adviser

 

 

 

 

 

 

 

 

By:

  /s/ Elisabeth A. Perenick

 

 

 

Elisabeth A. Perenick, Managing Director

 

 

 

 

 

 

 

 

MINNESOTA LIFE INSURANCE COMPANY

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

GREAT WESTERN INSURANCE COMPANY

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

THE CATHOLIC AID ASSOCIATION

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

PROTECTED HOME MUTUAL LIFE INSURANCE
COMPANY (Now-National Guardian Life Ins. Co.)

 

 

 

 

 

 

 

 

By:

  /s/ R. A. Mucci

 

 

 

R. A. Mucci, Vice President & Treasurer

 

 

 

 

 

National Guardian Life Insurance Company

 

 

Investment Dept. (RAM)

 

 

P. O. Box 1191

 

 

Madison, WI  53701-1191

 

 

5

--------------------------------------------------------------------------------


 

 

REASSURE AMERICA LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

SWISS RE ASSET MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ John H. DeMaillie

 

 

 

John H. DeMaillie, Vice President

 

 

 

 

 

 

 

 

 

 

 

EMC NATIONAL LIFE COMPANIES, formerly held by
NATIONAL TRAVELERS LIFE COMPANY

 

 

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

 

 

 

MTL INSURANCE COMPANY

 

 

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF
MICHIGAN

 

 

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

6

--------------------------------------------------------------------------------


 

 

FARM BUREAU MUTUAL INSURANCE COMPANY
OF MICHIGAN

 

 

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

 

 

 

FARM BUREAU GENERAL INSURANCE
COMPANY OF MICHIGAN

 

 

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

 

 

 

UNITY MUTUAL LIFE INSURANCE COMPANY –
ANNUITY PORTFOLIO

 

 

 

 

 

 

 

By:

ADVANTUS CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Theodore R. Hoxmeier

 

 

 

 

Theodore R. Hoxmeier, Vice President

 

 

 

 

 

 

 

 

 

 

 

J. ROMEO & CO., Registered Holder of Note No. BR-16

 

 

 

 

 

 

 

By:

MONY LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ K. Duffy

 

 

 

 

K. Duffy, A Partner

 

 

 

7

--------------------------------------------------------------------------------


 

 

THE TRAVELERS INSURANCE COMPANY, for itself
and for one of its separate accounts

 

 

 

 

 

 

 

 

By:

  /s/ Denise T. Duffee

 

 

 

Denise T. Duffee, Investment Officer

 

 

 

 

 

 

 

 

THE CANADA LIFE ASSURANCE COMPANY, as
beneficial owner of Note numbers AR-9 and BR-18

 

 

 

 

 

 

 

By:

  /s/ Eve Hampton

 

By:

  /s/ J. G. Lowery

 

 

Eve Hampton, V. P.,
Investments, U.S. Operations

 

J. G. Lowery, Asst. V.P., Investments,
U. S. Operations

 

 

 

 

 

 

 

 

CANADA LIFE INSURANCE COMPANY OF
AMERICA, as beneficial owner of Note number AR-10

 

 

 

 

 

 

 

By:

  /s/ Eve Hampton

 

By:

  /s/ J. G. Lowery

 

 

Eve Hampton, V. P.,
Investments, CLICA

 

J. G. Lowery, Asst. V.P.,Investments, CLICA

 

 

 

 

 

 

 

 

CANADA LIFE INSURANCE COMPANY OF NEW
YORK, as beneficial owner of Note number AR-11

 

 

 

 

 

 

 

 

By:

  /s/ Eve Hampton

 

 

 

Eve Hampton, Vice President, Investments, CLAC

 

 

 

 

 

 

 

 

By:

  /s/ J.G. Lowery

 

 

 

J.G. Lowery, Asst. V.P., Investments, CLAC

 

 

8

--------------------------------------------------------------------------------


 

 

GREAT-WEST LIFE & ANNUITY INSURANCE
COMPANY, as beneficial owner of Note No. BR-19

 

 

 

 

 

 

 

 

By:

  /s/ Eve Hampton

 

 

 

Eve Hampton, Vice President, Investments

 

 

 

 

 

 

 

 

By:

  /s/ James G. Lowery

 

 

 

James G. Lowery, Assistant Vice President, Investments

 

 

9

--------------------------------------------------------------------------------